Electronically Filed
                                                                        Supreme Court
                                                                        SCMF-12-0000538
                                                                        03-MAY-2016
                                                                        05:04 PM
                                NO. SCMF-12-0000538

                   SUPREME COURT OF THE STATE OF HAWAI#I



                             In the Matter of the
                 FEBRUARY 2016 EXAMINATION FOR ADMISSION
                    TO THE BAR OF THE STATE OF HAWAI#I



              NOTICE OF PASSING THE HAWAI#I BAR EXAMINATION


             The applicants listed below are hereby notified that each has passed the

February 2016 Hawai#i examination for admission to the Bar of the State of Hawai#i, as

required by Rule 1.3(g)(1) of the Rules of the Supreme Court of the State of Hawai#i

(RSCH):

Marissa Lynne Abraham                           Michelle Chi Dickinson
Remy Kealohiokailiwai Akina                     Christopher George Mulligan Fargo-Masuda
Anmar Alnagem                                   Sarah Baker Faust
Lisa Ann Altman                                 Christopher Ryan Fromm
Stephen Deutsch Atwell                          Jennifer Leigh Gitter
Sarah Elizabeth Beamer                          Melissa Dale Goldman
Angela Marie Berry                              Jay Mark Goldstein
Kirsten Marie Blume                             Fern Ann Nicole Grether
Jeffrey Bruce Bott                              Dylan Drummond Grimes
Stephen Robert Brzezinski                       Ginger Lee Grimes
Charissa Baradi Cabrera                         Charles Carter Hall
Sharon Paris Cacurak                            Dana Michi Harada
Sarah Kay Zaleski Campbell                      Midori Kristina Hirai
Paula Kay Canny                                 Angelic Malia Ho
Ian Andrew Carter                               William Dee Houser
Nicholas Adam Corrado                           Judy Mutsuye Iriye
Jeffrey William Daly                            Kristin Nicole Ivanco


                                          -1-
Shauna Lee Keanuenueokeko#olau Kahiapo                Kahlan Charles Salina
Ryan Mark Kaufman                                     Sara Lynn Santilli
Daniel Ken Kikawa                                     Pamela Jean Scholefield
Duane Michael Kokesch                                 Pamela Lynn Schultz
Lee Ying Kwok                                         Noel Kaleikalaunuoka#oia#i#o Shaw
Roy Hyuk Kwon                                         Eric Thomas Sievers
Tuan Nha Nguyen La                                    Steven Slavitt
Daniel Richard Lam                                    Kristen Briane Kananiu#ilani Souza
David Bartley Leas                                    Bradley Jordan Sova
Joanne Jaewon Lee                                     Wing Shan Suen
Stacy Yu-Hao Kanani Ma                                Barry Sullivan
Christina Claire Benton MacLeod                       Ellen Andrea Swick
Juliette Bowen McCullough                             Gina May Szeto
Matthew Thomas McDonnell                              Khaled Taqi-Eddin
Nicholas Matthew McLean                               Louise Lafitaga Togiai
Brandon Yoshiyuki Moriki                              Jonathan Kepo#o Kapiliela Derby Tungpalan
David Alan Morris                                     Daniel Caille Vermillion
Brian Thomas Morrow                                   James Jonathan Wade
Serena Lucile O'Grady                                 Mike Senning Wallerstein
Gregory William O'Neill                               Dean Hsu-Tsun Wang
Elizabeth Eve O’Sullivan                              Joyce Chungwhei Wang
John Robert Odle                                      Christine Sachiko Khim West
Melanie Katsue Oyama                                  Leslie Anne Wilkes
Jedediah Oscar Peterson                               Aaron Kahauoliokuupuuwai Wills
Philip Lansdale Pillsbury, Jr.                        Brent Kahanaumaikai Wilson
Sandra Ann Kauionalani Pratt-Aquino                   Siiri Aileen Wilson
Kenji Marcel Price                                    Danielle Marie Wrick
Sabrina Piilani Robello                               Nicole Anne Zens
Ian Rowe Ross                                         Nancy Hong Jiao Zhao

               Each applicant is reminded that, until he or she has met all other

requirements as set forth in RSCH Rule 1.3, and has been admitted to practice law by

the Supreme Court of the State of Hawai#i, that applicant may not engage in the

practice of law in this jurisdiction.

               DATED: Honolulu, Hawai#i, May 3, 2016.

                                        BOARD OF EXAMINERS

                                        By:   /s/ Rochelle R.T. Kaui
                                              Its Secretary




                                                -2-